Name: 2000/477/EC: Commission Decision of 24 July 2000 for purchase by the Community of Bluetongue vaccine for emergency stock (notified under document number C(2000) 2209)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing;  distributive trades;  agricultural activity;  health
 Date Published: 2000-07-26

 Avis juridique important|32000D04772000/477/EC: Commission Decision of 24 July 2000 for purchase by the Community of Bluetongue vaccine for emergency stock (notified under document number C(2000) 2209) Official Journal L 187 , 26/07/2000 P. 0056 - 0056Commission Decisionof 24 July 2000for purchase by the Community of Bluetongue vaccine for emergency stock(notified under document number C(2000) 2209)(2000/477/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/1999(2), and in particular Article 6 and Article 8 thereof,Whereas:(1) Bluetongue is an arthropod-borne viral disease of ruminants which can cause great economic losses to sheep production.(2) During 1998 and 1999 outbreaks of Bluetongue have been recorded in Greece.(3) During 1999 outbreaks of Bluetongue have been recorded in Bulgaria and in Turkey.(4) The serotypes reported by Greece have been serotypes 4, 9 and 16.(5) During 2000 outbreaks of Bluetongue have been reported in Tunisia.(6) The serotype 2 is the one present in Tunisia.(7) The use of vaccine can be an important tool in combating the spread of Bluetongue.(8) No Bluetongue vaccine is produced by the parmaceutical industry based in the Member States.(9) The Ondersteport laboratory in South Africa is the only laboratory which may produce an attenuated vaccine containing the serotypes existing in the Mediterranean region.(10) When vaccination is decided, in order not to introduce new serotypes in an ecosystem, it is considered as suitable to use, in an infected or under threat region, a vaccine containing serotypes already present or directly threatening the region, and to this end a bank of trivalent vaccine (4, 9, 16) has to be set up to face an emergency situation in the context of south-eastern threat.(11) It is also necessary to set up a bank of monovalent vaccine (serotype 2) to deal with the threat of southern Member States due to the situation in northern Africa.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. For emergency use the Community shall make arrangements for the purchase of 500000 doses of trivalent bluetongue vaccine containing serotypes 4, 9 and 16 and 500000 doses of monovalent Bluetongue vaccine (serotype 2).2. The arrangements referred to in paragraph 1 shall include the storage of vaccines in such a manner that they can be dispatched without delay to the area designated for vaccination.Article 2The maximum cost of the measures referred to in Article 1 shall be up to EUR 160000.Article 31. To meet the objectives of Articles 1 and 2 the Commission shall conclude contracts without delay with the laboratory of Ondertesport in South-Africa.2. The Director General of the Directorate General for Health and Consumer Protection shall be authorised to sign the contracts on behalf of the European Commission.Article 4Decision 2000/292/EC(3) of 6 April 2000 is repealed.Article 5This Decision is addressed to all the Member States.Done at Brussels, 24 July 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 95, 15.4.2000, p. 39.